Citation Nr: 0818387	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-37 026A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for neurosis, mixed, 
with anxiety and depressive features (hereafter "nervous 
condition").

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from April to May 
1945.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

Additional evidence received since October 1947, April 1979, 
and August 1991 RO denials of service connection for 
bilateral hearing loss, tinnitus, and a nervous condition is 
duplicative or cumulative of evidence previously considered 
or does not relate to unestablished facts necessary to 
substantiate these claims.  


CONCLUSIONS OF LAW

1.  The October 1947 and April 1979 decisions denying service 
connection for a nervous condition are final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2007).   

2.  The August 1991 decision denying service connection for 
bilateral hearing loss and tinnitus is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2007).   

3.  New and material evidence has not been received since 
those October 1947, April 1979, and August 1991 rating 
decisions to reopen these claims for service connection for a 
nervous condition, bilateral hearing loss, and tinnitus.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of a letter dated in May 
2006, the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

It equally deserves mentioning that the RO issued that VCAA 
notice letter prior to initially adjudicating the veteran's 
claims, the preferred sequence.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004) (Pelegrini II).  That May 2006 VCAA 
letter also specifically asked that he provide any evidence 
in his possession pertaining to his claims.  Id., at 120-21.  
As well, that letter informed him that downstream disability 
ratings and effective dates will be assigned if his claims 
are reopened and service connection granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Further, that May 2006 VCAA notice letter also informed the 
veteran of what constituted new and material evidence to 
reopen his claims.  He was informed that new evidence means 
evidence that was submitted to VA for the first time, that 
was not cumulative or tended to reinforce a previously 
established point.  He was informed that material evidence 
must pertain to the reason the claims were previously denied.  
The letter also informed him that his claim for a nervous 
condition was denied because the condition existed prior to 
service and no aggravation during service was shown (beyond 
the condition's natural progression), and that his claims for 
bilateral hearing loss and tinnitus were denied because there 
was no diagnosis or treatment for these disorders during his 
one month of service.  


Therefore, he has received the type of VCAA notice explained 
in Kent v. Nicholson, 20 Vet. App. 1 (2006), insofar as 
apprising him of the specific reasons his claims were 
previously denied so he would have the opportunity to respond 
by providing evidence that would overcome these prior 
deficiencies.  See also VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006), where VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  

With respect to the duty to assist, the RO obtained the 
veteran's service medical records, private medical records, 
and VA medical records - including the report of his VA 
examination.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  



New and Material Evidence Claims

In October 1947 and April 1979, the RO denied the veteran's 
claim for service connection for a nervous condition.  In 
August 1991, the RO also denied his claims for bilateral 
hearing loss and tinnitus.  He did not appeal those 
decisions.  Therefore, they are final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2007).  This, in turn, means there must be new and material 
evidence since those decisions to reopen these claims and 
warrant further consideration of them on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since those decisions, before proceeding 
further, because this preliminary determination affects the 
Board's legal jurisdiction to reach the underlying claims to 
adjudicate them de novo.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
The veteran filed the petition to reopen his claims in 
April 2006.  Therefore, under the revised standards 
(effective for petitions to reopen filed on or after August 
29, 2001), new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence already of record at the time of the last 
prior final denial of the claim sought to be opened.  It must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").  

The evidence to be considered in making this new and material 
determination is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Evidence received since the October 1947, April 1979, and 
August 1991 RO decisions consists of VA and private treatment 
records, a December 1993 letter from the U. S. Navy Deputy 
Assistant Judge Advocate, and statements from the veteran and 
his representative.  

Most of this additional evidence is new, in that it has not 
been submitted to VA before.  However, this additional 
evidence is not also material because it does not relate to 
unestablished facts necessary to substantiate the claims.  
38 C.F.R. § 3.156(a).  Specifically, none of this evidence 
suggests the veteran's nervous condition, which the RO 
previously determined he had before beginning his military 
service, was aggravated during his one month of service 
beyond its natural progression.  This additional evidence 
also does not suggests that his hearing loss and tinnitus 
were treated or diagnosed during his one month of service, 
which ended over 50 years ago.  The VA medical treatment 
records show he reported a nervous condition, hearing loss, 
and tinnitus, and that he related them to an incident in 
service.  However, this evidence does not show that he had 
complaints or was diagnosed with bilateral hearing loss or 
tinnitus while in service.  Additionally, this evidence does 
not show that his pre-existing nervous condition, manifested 
by dizziness, headaches, and depression, was aggravated by 
his military service beyond its natural progression.  See 
Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) 
(medical records describing veteran's current condition are 
not material to issue of service connection and are 
insufficient to reopen claim for service connection based on 
new and material evidence).



While the veteran is competent to relate his symptoms to a 
physician, the veteran is not competent to make the medical 
determination that his symptoms were caused or aggravated by 
his military service.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
laymen are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  Moreover, in 
Elkins v. Brown, 5 Vet. App. 474 (1993), the Court 
determined, in part, that two private nexus opinions were not 
"material" with respect to reopening a claim for service 
connection because there was no indication that either 
physician had established the nexus on a basis separate from 
the veteran's reported medical history during his military 
service, which was unsupported by clinical findings.

Also, to the extent the veteran and his representative are 
merely reiterating arguments made when the RO previously 
denied the claims, this is not new evidence.  Cf. Bostain v. 
West, 11 Vet. App. 124 (1998) (lay hearing testimony that is 
cumulative of previous contentions considered by decision 
maker at time of prior final disallowance of the claim is not 
new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312 
(1992).

In the absence of new and material evidence, the benefit-of-
the-doubt rule does not apply, and the petition to reopen the 
claims must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).




ORDER

As new and material evidence has not been submitted, the 
claim for service connection for a nervous condition is not 
reopened.  

As new and material evidence has not been submitted, the 
claim for service connection for bilateral hearing loss is 
not reopened.  

As new and material evidence has not been submitted, the 
claim for service connection for tinnitus is not reopened.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


